Citation Nr: 1234639	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-04 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for Meniere's syndrome, formerly rated as separate ratings for hearing loss and labyrinthitis. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2011, the Veteran testified in a personal hearing before the undersigned.  A copy of the hearing transcript is associated with the claims file.

In an August 2012 rating decision, the RO recharacterized the previously separated ratings for hearing loss and labyrinthitis as a single combined disability as Meniere's disease, assigning a disability rating of 60 percent, effective July 15, 2008, the date of the increased rating claim. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  Prior to July 28, 2011, the symptoms of the Veteran's Meniere's syndrome most closely approximated hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times per month.

2.  From July 28, 2011, the symptoms of the Veteran's Meniere's syndrome most closely approximated hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly.



CONCLUSIONS OF LAW

1.  Prior to July 28, 2011, the criteria for the assignment of a rating in excess of 60 percent for the service-connected Meniere's syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, 4.87 including Diagnostic Codes (DCs) 6100, 6204, 6205, 6260 (2011).

2.  From July 28, 2011, the criteria for the assignment of a 100 percent rating for the service-connected Meniere's syndrome have been met. 38 U.S.C.A.§§ 1155 , 5107 (West 2002); 38 C.F.R.§§ 3.321(b)(1) , 4.85, 4.86, 4.87 including Diagnostic Codes (DCs) 6100, 6204, 6205, 6260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  He was notified of the provisions of the VCAA by the RO in correspondence dated in August 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in August 2012.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was also provided in the August 2008 letter.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and post-service VA treatment records have been associated with the claims file.  The Veteran has also been provided with multiple VA medical examinations to assess the current nature of his Meniere's syndrome.  The Board finds that the examination was adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The Board finds the case is adequately developed for appellate review.

Legal Criteria - General

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has held that 'staged' ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

In July 2001 and June 2002 VA progress notes, the Veteran reported he has symptoms of Meniere's syndrome about two to three times a year. 

In a July 2001 VA progress note, the Veteran reported he had long standing history of Meniere's syndrome.  He reported nausea, vomiting, vertigo, and tinnitus along with left sided hearing loss.  The examiner noted that this is all consistent with Meniere's disease.  The Veteran reported attacks several times a year and that he has tried medication with minimal effect.  The examiner found that Veteran was stable at that time. 

In a June 2008 VA progress note, the examiner noted the Veteran had a history of Meniere's syndrome with asymmetric hearing loss in the left ear. 

The Veteran failed to report for an August 2008 VA examination. 

During a September 2008 VA examination, the Veteran complained of hearing loss, loss of balance, and tinnitus.  An audiological examiner found profound sensorineural hearing loss in the left ear, and normal sloping to moderately-severe hearing loss in the right ear. 

During an October 2008 VA examination, the Veteran reported he was not currently bothered by Meniere's disease, and that his condition is stable.  He has no tinnitus, dizziness, vertigo, imbalance during the examination.  He reported he is working for the US postal Service.  Upon examination, an external ear exam was normal and tympanic membranes were normal.  The examiner noted the Veteran did not have any symptoms of labyrinthitis with tinnitus and Meniere's disease. 

During an April 2011 hearing, the Veteran reported dizziness three or four times a week.  He reported that sometimes it gets very bad and he will have vomiting, but not every week.  He stated that he worked at the US Postal Service, and retired in part due to dizziness related to his Meniere's syndrome. 

In a July 2011 VA ear disease examination report, the examiner noted that the Veteran complained of vertigo five times a month and loss of balance daily.  He stated he has intermitted tinnitus that lasts for one to two hours.  He also has difficulty with his gait, but not all day long.  When his Meniere's syndrome symptoms are acting up, he states it is more often.  The Veteran reported he takes medication, but not every day, only once a week or once every couple of weeks depending on his symptoms.  The examiner noted that there was no effect of the Meniere's syndrome on his activities of daily living, but that he has difficulty with balance.  The diagnosis was Meniere's disease, which is still active.  

During a July 2011 VA audiological examination, the Veteran complained of hearing loss and tinnitus, as well as intermittent dizziness and loss of balance.  He reported the last occurrence of dizziness was one and a half weeks ago.  He had no complaints of general pain.  The Veteran complained of intermittent tinnitus occurring approximately 4 to 5 times a week with duration between 1 and 2 hours.  After an audio examination, the examiner diagnosed profound sensorineural hearing loss in the left ear and normal sloping to moderately-severe hearing loss in the right ear.  The examiner found the Veteran's Meniere's disease was still considered active with subjective complaints associated with tinnitus, vertigo, loss of balance and noted hearing loss by examination findings.  An August 2011 follow-up indicated the case file was reviewed. 

During a July 2012 VA ear, nose, and throat (ENT) examination, the examiner noted a diagnosis of Meniere's syndrome that began in 1969 associated with symptoms of hearing loss, vertigo and tinnitus with the need for chronic anti-vertigo medicine for "decades" with only partial relief from vertigo.  Vertigo was reported to occur once every 4 weeks with spinning of the room and last about a few hours to a day.  Tinnitus was indicated to occur daily and the Veteran's hearing loss required the use of hearing aids.  Vertigo was reported to include cerebellar gait between 1 and 4 times a month between 1 and 24 hours duration.  Other associated symptoms that occur between 1 and 4 times a months included hearing loss, tinnitus, vertigo, and staggering (less than once a month).  On examination the external ear was normal, ear canal normal, tympanic membrane normal, gait normal, Romberg test normal or negative, Dix hallpike test for vertigo abnormal with vertigo or nystagumus during the test, and limb coordination test normal.  The examiner reported that the Veteran's ear or peripheral vestibular conditions do impact his ability to work since this condition would have "profound effect on any work involving operating a motor vehicle, [or such functions as] climbing a ladder".  Overall, the Veteran's Meniere's disease symptoms were considered moderately severe.  

Analysis

Based upon the evidence of record, the Board finds that prior to July 28, 2011, the Veteran's service-connected Meniere's syndrome does not warrant a rating in excess of 60 percent, but from July 28, 2011, the symptomatology more nearly approximates the criteria for a 100 percent disability rating. 

The Veteran is currently rated under Diagnostic Code 6205.  Meniere's syndrome is rated pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6205.  A 30 percent rating is assigned for hearing impairment with vertigo less than once per month, with or without tinnitus.  A 60 percent rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times per month, with or without tinnitus.  A 100 percent rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  Alternatively, Meniere's syndrome may be evaluated by separately rating vertigo, hearing impairment, and tinnitus, if that results in a higher overall rating.  However, an evaluation for hearing impairment, tinnitus, or vertigo will not be combined with a rating under Diagnostic Code 6205.

Prior to July 28, 2011, the Board finds that the Veteran did not have hearing loss with vertigo more than 4 times a month.  In fact, during this time, the Veteran reported having no problems with Meniere's syndrome and that his condition is stable.  The October 2008 examiner noted that the Veteran did not have any symptoms of labyrinthitis with tinnitus and Meniere's syndrome.  As stated previously, a 60 percent rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times per month, though, at this time, the Veteran did not report any attacks of vertigo.  Still, the Board will not disturb the Veteran's 60 percent disability rating for Meniere's syndrome prior to July 28, 2011.  Assigning separate ratings for tinnitus, hearing loss, and vertigo would not yield a higher rating.

From July 28, 2011, the Board finds the Veteran's Meniere's syndrome more closely equates that of a 100 percent rating.  A total rating is assigned for hearing impairment with attacks of vertigo and cerebellar gain occurring more than once weekly, with or without tinnitus.  During the April 2011 hearing, the Veteran reported dizziness three to four times a week.  In a July 2011 exam, the Veteran reported vertigo five times a month with daily loss of balance.  He also reported he has difficulty with his gait.  As the Veteran has reported vertigo more than once a week, the Board finds that from July 28, 2011, the Veteran's Meniere's syndrome more closely approximates that of a 100 percent rating. 


ORDER

Prior to July 28, 2011, entitlement to a disability rating in excess of 60 percent for Meniere's syndrome, formerly rated as separate ratings for hearing loss and labyrinthitis, is denied. 

From July 28, 2011, entitlement to a disability rating of 100 percent for Meniere's syndrome, formerly rated as separate ratings for hearing loss and labyrinthitis, is granted. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


